In Prohibition and Mandamus. This cause originated in this court on the filing of a complaint for writs of prohibition and mandamus. Upon consideration of the motion of respondent Richard S. Sheward for ’expedited consideration of his motion to dismiss or, in the alternative, motion for clarification of the evidence to be filed and the briefing schedule; motion to expedite consideration of motion to dismiss and or motion for clarification of briefing by Attorney General Betty D. Montgomery; and motion for leave to file brief as amici curiae in support of Judge Sheward’s and Attorney General Montgomery’s motions for expedited consideration of motions to dismiss,
IT IS ORDERED by the court that the motions to expedite and for clarification be, and hereby are, denied.
Moyer, C.J., Cook and Lundberg Stratton, JJ., dissent.
IT IS FURTHER ORDERED by the court that the motion for leave to file brief as amici curiae be, and hereby is, granted.